Case: 12-51224       Document: 00512419274         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-51224
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FAUSTO SERRANO-VALOIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-389-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Fausto Serrano-Valois (Serrano) pleaded guilty to being found in the
United States following deportation. After applying a 12-level enhancement
pursuant to U.S.S.G. § 2L1.2(b)(1)(B) because of a prior conviction for drug
trafficking, the district court sentenced Serrano to a 30-month term of
imprisonment; the court did not impose a supervised release term. On appeal,
Serrano challenges the 12-level enhancement, arguing that his conviction for
conspiracy to commit a federal drug-trafficking offense under 21 U.S.C. §§ 841

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51224     Document: 00512419274     Page: 2   Date Filed: 10/25/2013

                                  No. 12-51224

and 846 cannot serve as the basis for applying an enhancement under
§ 2L1.2(b)(1)(B). According to Serrano, because the Guidelines do not define
“conspiracy,” the court must look to the generic definition of conspiracy, which
requires an overt act, and § 846 does not require an overt act.
      As Serrano concedes, his challenge is foreclosed by our decision in United
States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied,
133 S. Ct. 2044 (2013), in which we rejected an identical challenge against a 16-
level enhancement under § 2L1.2(b)(1)(A)(i). Serrano raises the issue only to
preserve it for further review. In light of Rodriguez-Escareno, the district court
did not err at sentencing. Consequently, the judgment of the district court is
AFFIRMED.




                                        2